Jackson, C. J.
1. The verdict is sustained by the evidence, and is ooc contrary to law or the charge of the court.
2. Proof that defendant was the proprietress of a tippling house, s,nd that it was kept open on Sunday, is sufficient to show that she is guilty of the crime of keeping it open, unless she shows by some testimony that she did not know that it was kept open ; and a charge to that effect was not erroneous.
(a) The court instructed the jury that they could believe the defendant’s statement in preference to the testimony of witnesses, if they «aw fit, and did not charge so as to make the jury exclude the statement from their consideration.
3. Although a part taken out of a paragraph of the charge, when standing alone, may appear subject to criticism, yet if, as fn this case, when taken in connection with the balance of the paragraph, it is not exceptionable; it will not cause a reversal.
■4. The entire charge is unexceptionable and gave full benefit of -the doctrine of reasonable doubts to the defendant and reiterated that knowledge on her part was necessary. The evidence was conflicting -and the verdict was sustained thereby.
Judgment affirmed.